Title: To Alexander Hamilton from Samuel Jones, [5 August 1789]
From: Jones, Samuel
To: Hamilton, Alexander


[New York, August 5, 1789]
The Duties to be collected are imposed only upon Goods imported into the United States after the first of August. Consequently no Goods imported on or before that Day are charged with those Duties. And I am of Opinion that all such Goods may be carried to and landed at any other Port of the United States Duty free. The Act regulating the Collection of the Duties requires the Master or Person having the Charge or Command of any Ship or Vessel (Ships and Vessels of War excepted) coming into any Port of the United States to make Report, and deliver Manifests of the Loading to the Collector and take an Oath therein prescribed And provides that no Goods shall be unladen without a Permit. These Regulations are necessary to prevent Frauds; And in my Opinion apply as well to Vessels coming from one Port of the United States to another as to Vessels coming from a foreign Port and must be complied with by the master of all Vessels coming into this Port. I think all Goods imported into any of the United States on or before or since the first of august may be carried to any other port in the United States duty free. It may be doubtful what is an Importation, particularly whether a Vessel’s going to a Port is an Importation of her Cargoe without entering or landing it But I should suppose that a Clearance from any Port of the United States under the present Regulations would be sufficient Evidence that the Goods cleared out had been imported into such Port.
Samuel Jones
New York 5 August 1789
 